DETAILED ACTION

1. This communication is in response to the amendment filed on 06/28/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
  1a. Status of the claims: 
        Claims 1-2, 12-15, and 23 are amended.
       Claims 3-5, 7, 16-18, and 20
        Claims 1-2, 6, 8-15, 19, and 21-23 are pending.

1b. The double patenting rejection is maintained. The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and second paragraph are withdrawn.

Response to Argument
2. As per claims 1-2, 6, 8-15, 19, and 21-23, Applicant's arguments filed 06/28/2022 have been fully considered but are moot in view of the new grounds of rejection. 

Double Patenting


3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR l.32l(c) or  l.32l(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR l.32l(b). The USPTO Internet website contains terminal disclaimer forms which may be used.

Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to “www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.”
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.16/656,250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim I as exemplary, both claims have similar features.
    This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Table
Instant Claims for US Application 16/593,816
Copending  US Application  Claims for 16/656,250
Claim 1, a virtual desktop system comprising:
    a master fabric region including resources for provisioning a desktop;
  
    an expansion fabric region including resources for provisioning the desktop replicated from the master fabric region; and 
    a control plane including a global pool, 
      wherein a client device application operated by a user associated with the global pool accesses a desktop from either the master fabric region or the expansion fabric region. 
Claim 1 A virtual desktop system comprising: a master fabric region including virtual resources for provisioning and lifecycle managing of a desktop;

   a plurality of expansion fabric regions, each of the expansion fabric regions including virtual resources for provisioning the desktop, 
and 
    a centralized control plane operable to add a new expansion fabric region to the plurality of expansion fabric regions,
  wherein the desktop is accessible by the [a] user from one of the master fabric region or the plurality of expansion fabric regions using the gateway and network infrastructure virtual resources
claim 2, the system of claim 1, wherein the replicated resources include a desktop template associated with the desktop.   
Claim 2. The system of claim 1, wherein the replicated resources include a desktop template associated with the desktop. 
claim 3, the system of claim 1, wherein the replicated resources include a gateway.  
Claim 1; wherein the virtual resources include storage capacity, a gateway
claim 4, the system of claim 3, wherein the replicated resources include a gateway cluster having a plurality of gateways including the gateway.  

Claim 1; wherein the virtual resources include storage capacity, a gateway
claim 5, the system of claim 1, wherein the replicated resources include a network infrastructure.  

Claim 1; wherein the virtual resources include storage capacity, a network infrastructure.
 claim 6, the system of claim 1, wherein the control plane includes a monitoring service, a desktop management service, and a configuration service.  

Claim 3. (Original) The system of claim 1, wherein the control plane includes a monitoring service, a desktop management service, and a configuration service.  

claim 7, the system of claim 1, wherein the master fabric region and the expansion fabric region are each associated with one of a plurality of regional datacenters.  


claim 8, the system of claim 1, wherein the desktop is one of a non-persistent desktop or a persistent desktop  
Claim 1;  provisioning the desktop
 claim 9, the system of claim 1, wherein the desktop is a persistent desktop stored in one fabric region associated with a first physical location.  


claim 10, the system of claim 9, wherein the persistent desktop is transferred to another fabric region if the user accesses the desktop from a second physical location.  

 claim 11, the system of claim 1, wherein the desktop is accessed from the fabric region having the closest proximity to the user.  

 claim 12, the system of claim 1, wherein the control plane includes a second global pool associated with a second set of users, wherein the master fabric region and expansion fabric region include resources for provisioning a second desktop for the second set of users

 claim 13, the system of claim 1, wherein the control plane changes the resources in either the master fabric region or the expansion fabric region based on changing network loads of users.  
 

claim 14, a method for providing desktops to users in geographically diverse locations, the method comprising: 
   establishing a global pool of users; 
    providing a master region fabric including resources to allow users of the global pool of users to access a desktop; 


    replicating the resources of the master region fabric to an expansion fabric region; and



      managing a global pool of users via a control plane to provide a user of the global pool of users a desktop from either the master region fabric or the expansion fabric region.  
Claim 11; A method to expand a cloud desktop fabric to provide access to desktops to geographically dispersed users,

    users in a global pool;
    the master fabric region including virtual resources for provisioning desktops, wherein the virtual resources include storage capacity, a gateway and a network infrastructure allowing secure access for a user to the desktops

wherein the replicated virtual resources are replicated from the master fabric region; and applied to a second regional cloud datacenter in a second geographical location, different from the first geographical location;

provide desktops to users in a global pool, the method comprising: collecting usage data from a plurality of users provided with access to desktops in the cloud desktop fabric via a centralized control plane
 
claim 15, the method of claim 14, wherein the replicated resources include a desktop template associated with the desktop.  

Claim 2. The system of claim 1, wherein the replicated resources include a desktop template associated with the desktop.
claim 16, the method of claim 14, wherein the replicated resources include a gateway.  

Claim 1; wherein the virtual resources include storage capacity, a gateway
 claim 17, the method of claim 16, wherein the replicated resources include a gateway cluster having a plurality of gateways including the gateway.  
Claim 1; wherein the virtual resources include storage capacity, a gateway
claim 18, the method of claim 14, wherein the replicated resources include a network infrastructure.
Claim 1; wherein the virtual resources include storage capacity, a network infrastructure.
 claim 19, the method of claim 14, wherein the control plane includes a monitoring service, a desktop management service, and a configuration service.  
Claim 3. (Original) The system of claim 1, wherein the control plane includes a monitoring service, a desktop management service, and a configuration service.  

 claim 20, the method of claim 14, wherein the master fabric region and the expansion fabric region are each associated with one of a plurality of regional datacenters.  


claim 21, the method of claim 15, wherein the desktop is one of a persistent desktop or a non- persistent desktop.  
Claim 1;  provisioning the desktop
claim 22,  the method of claim 14, wherein the virtual desktop is selected from the region having the closest proximity to the user.  

Claim 1;  provisioning the desktop
claim 23, the method of claim 14, wherein the control plane includes a second global pool associated with a second set of users, wherein the master fabric region and expansion fabric region include resources for provisioning a second desktop for the second set of users. 



 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan  et al.  (hereinafter “Chavan”)   (US 2019/0155705 A1) in  view of Mehta et al.  (hereinafter “Mehta”)   (US 10, 705,690 B1) 

Regarding claim 1,  Chavan discloses a virtual desktop system comprising: 
       a master fabric region  ( primary datacenter 104A, Chavan, [0011])) including configurations and definitions required to manage a desktop service within a first regional data center ( desktops being configured in primary datacenter 104A and parameter is used to controlled the transactions between devices in the primary datacenter  (primary datacenter 104A  is equated to the master fabric region) ( Chavan, [0016]); parameter is disclosed in [0048]  is equated to definition required) ; 
    an expansion fabric region  ( secondary datacenter 104B, Chavan, [0011])) including a copy of configurations and definitions replicated from the master fabric region applied to a second regional data center ( replication of desktops of the primary datacenter being configured in secondary datacenter 104B and parameter is used to controlled the transactions between devices in the secondary datacenter (secondary datacenter 104B  is equated to the expansion fabric region) ( Chavan, [0016]); parameter is disclosed in [0048]) wherein the first regional data center is different from the second regional data center ( primary datacenter 104A is different than secondary datacenter 104B (Chavan, [0016]); and
     a control plane including a global pool, wherein a client device application operated by a user associated with the global pool accesses a desktop from the master fabric region (DTS data management service managed by a  particular user accessing the primary datacenter ( Chavan, [0049]);  configured and defined within the first regional data center at one time and the expansion fabric region configured and defined within the second regional data center at a second time (replication of configuration of the devices (desktops) at the secondary datacenter is being done at different time  than the primary datacenter 104B, Chavan, [0025]-[0026])).  

      Chavan does not disclose including configurations and definitions for a virtual network, configurations and definitions for clusters of gateways, and configurations and definitions for data storage within the first regional data center; for clusters, gateways, and data storage within a second regional data center,

      Mehta discloses including configurations and definitions for a virtual network (configuration of connection procedures in a virtual network environment and access policies are disclosed as to authenticate processing access, (Mehta, column 4, lines 6-10;  ), configurations and definitions for clusters of gateways (gateways are disclosed  being devices that are configures in a cluster environment, (Mehta, column 6, lines 1-7  ), and configurations and definitions for data storage within the first regional data center; for clusters (data storage is disclosed being device that is configured disclosed cluster environment, (Mehta, column 13, lines 1-5  ), gateways ( backup gateway device that is configured, (Mehta, column 6, lines 1-7  ), and data storage  (remote data storage is device that is configured, (Mehta, column 13, lines 1-5  ) within a second regional data center (desktops in a remote environment are disclosed (the remote environment is equated to the secondary data center) (Mehta column 2, lines 5-14)).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Mehta’s teachings with Chavan’s teachings. One skilled in the art would be motivated to combine them in order the access of services in a virtual data center more securely by configuring the network using policies access to make the access of the devices in the virtual network more secure. 

Regarding claim 14, Chavan and Mehta disclose a method for providing desktops to users in geographically diverse locations, the method comprising: establishing a global pool of users (users as a group of administrators are disclosed (Chavan, [0045])); in addition, claim 14 is substantially similar to claim 1, thus the same rationale applies.

4b. Claims 2, 6, 8, 9, 12,13, 19, and 23  is rejected under 35 U.S.C. 103 as being unpatentable over Chavan, in  view of Mehta as applied to claims 1 and 14 above,, and further in  view of Ringdahl et al. (hereinafter “Ringdal”)  (US 2017/0374136 A1).

Regarding claim 2,  Chavan and Mehta disclose the system of claim 1.

   Chavan in view of  Mehta do not disclose wherein the copy or configurations and definitions  include a desktop template associated with the desktop.  

     Ringdahl discloses wherein the copy or configurations and definitions  include a desktop template associated with the desktop ([0035], After a server computer 150 is allocated to a tenant, the resource manager also can receive requests, through tenant management computers, to provision virtual desktops resources for pools of users according to a desired desktop model. A desktop model is the data that defines the characteristics of the system resources).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ringdahl’s teachings with Chavan’s teachings in view of Mehta’s teachings. One skilled in the art would be motivated to combine them in order to duplicate a virtual desktop easily by using a desktop model that has the characteristic of a given  desktop by doing so a desktop can be copied faster.

Regarding claim 6, Chavan and Mehta disclose the system of claim 1.

       Chavan in view of  Mehta do not disclose wherein the control plane includes a monitoring service, a desktop management service, and a configuration service.  

     Ringdahl discloses wherein the control plane includes a monitoring service, a desktop management service, and a configuration service. ([0055], periodically, the service provider resource manager obtains 600 data describing the current utilization of the server computers allocated to a tenant).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ringdahl’s teachings with Chavan’s teachings in view of Mehta’s teachings. One skilled in the art would be motivated to combine them in order to adapt a desktop to a tenant by monitoring the utilization of the resources by the tenant periodically.

Regarding claim 8, Chavan and Mehta disclose the system of claim 1.

Chavan in view of  Mehta do not disclose wherein the desktop is one of a non-persistent desktop or a persistent desktop  

     Ringdahl discloses wherein the desktop is one of a non-persistent desktop or a persistent desktop ([0044], a golden pattern for each virtual desktop is disclosed for each tenant (the golden pattern of a virtual desktop is equated to persistent desktop ).
 
              It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ringdahl’s teachings with Chavan’s teachings in view of Mehta’s teachings. One skilled in the art would be motivated to combine them in order to maintain the configuration a desktop to a tenant by keeping utilization of the resources by the tenant constant.

Regarding claim 9, Chavan and Mehta disclose  the system of claim 1. 

     Chavan in view of  Mehta do not disclose wherein the desktop is a persistent desktop stored in one fabric region associated with a first physical location.   

     Ringdahl discloses wherein the desktop is a persistent desktop stored in one fabric region associated with a first physical location ([0044], a golden pattern for each virtual desktop is disclosed for each tenant that has a geographical location ( see [0043] for the graphical location of the tenant)). 
 
              It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ringdahl’s teachings with Chavan’s teachings in view of Mehta’s teachings. One skilled in the art would be motivated to combine them in order to maintain the configuration a desktop to a tenant by keeping utilization of the resources by the tenant constant.
  
Regarding claim 12, Chavan and Mehta disclose the system of claim 1.


     Chavan and Mehta disclose the master fabric region and expansion fabric region include configurations and definitions ( desktops being configured in primary datacenter 104A and parameter is used to controlled the transactions in the primary datacenter  (primary datacenter 104A  is equated to the master fabric region) ( Chavan, [0016]); parameter is disclosed in [0048]  is equated to definition required), Chavan and Mehta do not  disclose wherein the control plane includes a second global pool associated with a second set of users, wherein the master fabric region and expansion fabric region include configurations and definitions  for provisioning a second desktop for the second set of users.   

     Ringdahl discloses wherein the control plane includes a second global pool associated with a second set of users, wherein the master fabric region and expansion fabric region for provisioning a second desktop for the second set of users ([0044], a service provider manager dedicate a specified desktop model for a specified tenant  (that included a second  desktop  for a second region).       

              It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ringdahl’s teachings with Chavan’s teachings in view of Mehta’s teachings. One skilled in the art would be motivated to combine them in order to copy a desktop to a given tenant in the secondary data center by creating a model that tailored the tenant in the secondary data center.
  
Regarding claim 13, Chavan and Mehta disclose the system of claim 1.

   Chavan and Mehta disclose the configurations and definitions  in either the master fabric region or the expansion fabric region ( desktops being configured in primary datacenter 104A and parameter is used to controlled the transactions in the primary datacenter  (primary datacenter 104A  is equated to the master fabric region) ( Chavan, [0016]); parameter is disclosed in [0048]  is equated to definition required), Chavan and Mehta do not  disclose wherein the control plane changes the configurations and definitions  in either the master fabric region or the expansion fabric region based on changing network loads of users.    

     Ringdahl discloses wherein the control plane changes in either the master fabric region or the expansion fabric region based on changing network loads of users ([0055], using the service provider resource manager allocation when one or more server computers of a tenant  are over-utilized a change is made about server computer allocated to the tenant).      

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ringdahl’s teachings with Chavan’s teachings in view of Mehta’s teachings. One skilled in the art would be motivated to combine them in order to adapt a desktop to a tenant by monitoring the utilization of the resources by the tenant periodically.

Regarding claim19, claim 19 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 23, claim 23 is substantially similar to claim 12, thus the same rationale applies. 

4c. Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Chavan  , in  view of Mehta, Ringdahl, as applied to claims 1 , 2, 6, 8, 9, 12,13, 14, and 23  above,, and further in  view of Nickolov et al.  (hereinafter “Nickolov”)   (US 2009/0276771 A1).  

Regarding claim 10, Chavan, Mehta, and Ringdahl disclose  the system of claim 9.

       Chavan in view of  Mehta and in view of Ringdahl do not  disclose wherein the persistent desktop is transferred to another fabric region if the user accesses the desktop from a second physical location.   

          Nickolov discloses wherein the persistent desktop is transferred to another fabric region if the user accesses the desktop from a second physical location ( a user’s virtual desktop  being moved to user current location when the user travelled from one location to another one ( [1772])).   
 
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Nickolov’s teachings with Chavan’s teachings in view of Mehta’s teachings and Ringdahl’s teachings . One skilled in the art would be motivated to combine them in order to adapt a desktop to a tenant by monitoring the utilization of the resources by the tenant periodically. 

4d. Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, in  view of Mehta, as applied to claims 1 and 14 above,, and further in  view of Nickolov et al.  (hereinafter “Nickolov”)   (US 2009/0276771 A1).  

Regarding claim 11, Chavan and Mehta disclose the system of claim 1.

Chavan and Mehta do not  disclose wherein the desktop is accessed from the fabric region having the closest proximity to the user.  
 
          Nickolov discloses wherein the desktop is accessed from the fabric region having the closest proximity to the user ( a user’s virtual desktop  being moved to user current location when the user travelled from one data center to the data center closest to the user location ( [1772])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Nickolov’s teachings with Chavan’s teachings in view of Mehta’s teachings. One skilled in the art would be motivated to combine them in order for a user to have the same desktop setting even when the user moves from one location to another one.  
  
Regarding claim 22, claim 22 is substantially similar to claim 11, thus the same rationale applies. 

Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455